Title: Pennsylvania Assembly: Reply to the Governor, 19 March 1755
From: Pennsylvania Assembly
To: 


On December 3, 1754, when the Pennsylvania House had reassembled, Governor Robert Hunter Morris informed them of French advances in the Ohio region and again urged them to take defensive measures. He supported his appeal with several documents, one a letter of July 5, 1754, from Sir Thomas Robinson, secretary of state, conveying “his Majesty’s express Command, that you should … not only act vigorously in the Defence of the Government under your Care, but that you should likewise be aiding and assisting his Majesty’s other American Colonies, to repel any hostile Attempts made against them,” and expressing astonishment that no defensive measures had been concerted with other colonies. The Assembly ordered this letter printed with their official minutes, and answered the governor’s appeal with an appropriation of £20,000 “for the King’s use.” Morris rejected the bill on December 18, because it had no suspending clause, and thus inaugurated a lengthy exchange of views that continued to the end of the session.
On December 19 Morris presented another letter from Robinson, dated Oct. 26, 1754, which he had received the night before. It announced that two regiments were being sent to America and that two others would be raised there, and called on the governor to receive and supply them, partly at Pennsylvania’s expense, partly at the expense of a general fund to which each of the colonies, including Pennsylvania, should contribute. The House replied on January 3 by reminding the governor that they had voted £20,000, which he had rejected, “as this House unanimously presume,” principally or solely because of the Proprietary instructions. Nonetheless the House voted to borrow £5000 on its own credit for fresh victuals and other necessaries for the King’s troops. On January 10, after sending the governor another message restating their position, the House adjourned until March 17.
Franklin and Hall, as official printers of the Votes and Proceedings, naturally included the texts of the two Robinson letters which Governor Morris sent down and the Assembly ordered inserted. Morris protested their publication, added that he expected “that no Letter or Papers communicated by me shall be printed without my previous Approbation,” and demanded that the publication be stopped at once as likely to be “of dangerous Consequence.” On the same day — March 18 — he sent down another message charging that the House had deliberately concealed their proceedings from him by refusing to give him a copy of their minutes of January 10 as he requested. A committee composed of Joseph Fox, Franklin, Mahlon Kirkbride, Thomas Cummings, Calvin Cooper, John Smith, Moses Starr, and James Burnside was appointed to draft a reply to both messages. It is printed herewith, as approved March 19. Thus rebuffed, Morris turned on the printers, but with no more success.
 
May it please the Governor,
[March 19, 1755]
We have considered the two last Messages sent down by the Governor to the House, and beg Leave to say, That we are humbly of Opinion, Letters from the Secretary of State, laid before the House by the Governor, and containing the Commands of the Crown, ought generally to be inserted in the Minutes of Assembly; as such Letters are the Foundation of the Proceedings of the House, and may be necessary for their Justification.
Sir Thomas Robinson’s Letters of July 5, and October 26, were sent down to the House without the least Caution to keep the Contents a Secret. The latter, which is the most material, is a circular Letter, one to the same Effect being sent by the same Conveyance to all the Provinces and Colonies in North-America, and, as we are informed, the Substance of it has been already printed in the Speeches of several Governors to their Assemblies. The Design therein mentioned, of sending two Regiments to America, and raising two more in the Colonies, to join them in repelling the French Invasions, was no Secret, being avowed in the English Prints, particularly in the London Gazette, published by Authority. And our Governor himself made very full and particular Abstracts of those Letters in his Messages to the House, which were printed in the Gazettes here, during our last Session, long before the House adjourned, and no Objection was made to such Publication at that Time that we have heard of. We are therefore surprized, that the Governor should now take Exceptions at the Insertion of those Letters in our Minutes: And as he has not been pleased to point out a single Inconvenience or dangerous Consequence that may attend it, the House is not inclined to expunge them.
We know not what Assurances of Secrecy the Governor expects from us, or what would be satisfactory; and therefore can only say, that whenever it shall appear to the House to be necessary for the King’s Service, or the Publick Good, to keep secret any Matters laid before them by the Governor, we doubt not but that proper Measures will be taken for that Purpose.
When the Governor was pleased, “on the Tenth of January,” to demand a Copy of the Minutes of that Sitting, the House ordered them to be printed with all convenient Speed, and that a Copy should be delivered to the Governor when finished. They were accordingly put to the Press, as soon as they could well be transcribed and revised by the Committee for that Purpose appointed; and it seems the Governor has had a Copy of the greatest Part of them, even before they were finished. Ever since the Votes were first printed in this Province, now upwards of Thirty Years, it has been the constant Practice to appoint a Committee to revise the Minutes, which has been done after the Rising of the House; and before they were sent to the Press. And till this was done, Copies were never delivered out, unless of particular Votes, on special Occasions. The principal Matters they contain are generally to be found in the Governor’s Speeches or Messages, and the Answers of the House; and these, with such Votes as are material, are for the most Part immediately printed in the News-Papers, and thereby made more publick than otherwise they would ever be. The rest is chiefly Matter of mere Form, Abstracts of Petitions, and Things of small Import, which very few, even of the People of this Province, think worth perusing or enquiring after, much less are they worthy the Attention of “his Majesty or his Ministers.” Therefore, and as it would be inconvenient to the House to make up and perfect their Minutes daily, so as to send a Copy of them to the Governor; and as we see no publick Service in such a Practice, nor know of any Right in the Governor so peremptorily to demand it, we are not inclined to alter our antient Custom. It has been frequent not to print the Votes till the End of the Year, and that without the least Design of keeping the Proceedings of the House a Secret from our Governors. And we suppose scarce any Votes of the same Bulk and Quantity have ever been published much sooner than these are like to be. When they appear, we conceive nothing will be found in them, that can give the least Reason to suppose, they were affectedly delay’d; or that the Governor’s Charge against us, of taking a very extraordinary and unconstitutional Measure to keep them a Secret from him, has any real Foundation. What the Construction is, that the Governor thinks our Conduct in this Respect is liable to, we can neither know nor guess; but whatever it be, we had rather it had been spoken plainly than insinuated; for so we might have had an Opportunity of saying what should be proper in our Justification. However, as we are conscious of the firmest Loyalty to the Crown, and most upright Intentions towards the People we represent, we are not very apprehensive of any great Prejudice from such Insinuations. And when we reflect on the Weight and Importance of the Matters laid before us in the Governor’s Message of the Morning, in which he so earnestly presses us to Unanimity and Dispatch, we cannot but be surprized at receiving Messages of so different a Kind in the Afternoon, such as can only tend to produce Division and Delay, and to waste our Time in Disputes on Things of little or no Moment, when there is such Danger of losing the happy Opportunity mentioned by the Governor, and Unanimity between him and the House, on this Occasion, is so necessary to the Publick Welfare. We would therefore humbly intreat the Governor, to suspend these irritating Accusations, and novel Demands, till a Season of more Liesure, and permit us to proceed, without any further Interruption of that Kind, on the Business for which he has been pleased to call us together, and the very important Matters he has recommended to our Consideration.
